EX-99.d.2 Delaware Management Company2005 Market StreetPhiladelphia, PA 19103 March 29, Delaware Group Equity Funds V2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the "Agreement"), intending to be legally bound hereby, Delaware Management Company, a series of Delaware Management Business Trust (the "Manager"), agrees that in order to improve the performance of Delaware Dividend Income Fund, Delaware Small Cap Value Fund, Delaware Small Cap Core Fund, each a series of Delaware Group Equity Funds V, the Manager shall waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs, and non-routine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations (collectively, the “Excluded Expenses”)) in an aggregate amount equal to the amount by which the Fund’s total operating expenses (excluding any Excluded Expenses) exceed the percentages set forth below for the period March 30, 2010 through March 30, 2011. For purposes of this Agreement, non-routine expenses may also include such additional costs and expenses as may be agreed upon from time to time by the Funds’ Board and the Manager. Inverse floater program expenses include, but are not limited to, interest expense, remarketing fees, liquidity fees, and trustees’ fees from the Funds’ participation in inverse floater programs where it has transferred its own bonds to a trust that issues the inverse floaters. Fund Expense Cap Delaware Dividend Income Fund 1.07% Delaware Small Cap Value Fund 1.20% Delaware Small Cap Core Fund 1.15% The Manager acknowledges that it (1) shall not be entitled to collect on, or make a claim for, waived fees at any time in the future, and (2) shall not be entitled to collect on, or make a claim for, reimbursed Fund expenses at any time in the future. Delaware Management Company, a series ofDelaware Management Business Trust By: /s/ Philip N. Russo Name: Philip N.
